Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment filed 9/10/2021
Claims 1-5, 7-11, and 13 were amended. Claim 12 was canceled. No new claims were added.
Claims 1-5, 7-11, and 13, are pending.

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to Claim 1,
Song fail to identify class of data records based on the format of the data records, as defined in the specification Para. 0027.
Examiner disagrees. Song disclose in Col. 4, lines 13-25, the tokenized format which corresponds to the claimed data record format.
Song does not calculate any score such as data potency score as claimed in applicant’s amended claim 1, to estimate the quality of data record.
Examiner disagrees. Song disclose in Col. 9, lines 1-16, the method of calculating the score based on the potency data, wherein the comparison preformed based on the class, the length corresponds to estimating the quality of the data record, although the claim doesn’t recites the argued “to estimate the quality of data record”.

Examiner disagrees. The recited limitation given the broadest reasonable interpretation wherein the name, birth data are tags.
Song fail to disclose processing of the data records with corresponding tagged data potency score into uniform format.
Examiner disagrees. Song disclose as shown in Col. 15, lines 26-28, disclose the URL format which corresponds to uniform format. 
Examiner disagrees. Song disclose the similarity score tagged and stored on a 
Song does not related to storage of processed data.
Examiner disagrees. Song disclose a storage of the processed data as shown in Col. 25, lines 13-30.
With respect to claims 6, and 12 which were canceled.
Applicant argues Batra fail to cure the deficiencies of Song.
Examiner disagrees. As stated in the rejection below the combination of Song in view of Batra disclose the claimed invention, given the fact that claims 6, and 12 were canceled in the response filed 9/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song hereinafter) US Patent No. 9208179 issued Dec. 8, 2015 in view of Batra et al. (Batra hereinafter) US Patent application publication No. 20200184017 filed Dec. 11, 2018 and published June 11, 2020.
Regarding Claims 1, 7, and 13, Song disclose a system and a method for analyzing and structuring data records, wherein the system comprises a server arrangement operable to:  5
extract data records from publicly available data sources (Fig. 2A, step 201, wherein the entities corresponds to data source, Song); 
identify a class of each of the data records, wherein the class comprised a format of the data record or type od the data record (Fig. 2,A, step 202, and Col. 8, lines 40-51, wherein the hash value generated in an index used to identify the class, Col. 4, lines 13-25, wherein the tokenized format corresponds to the data record format, Song);
analyze one or more parameters related to each of the data records to calculate a data potency score for each of the data records (Col. 9, lines 1-9, Fig. 2, step 205, Song), wherein the one or more parameters that are analyzed for a data 10record are selected based on the class of the data record (Col. 7, lines 11-27, Song);
tag the data potency score with data record corresponding thereto (Col. 7, lines 35-39, and Col. 4, lines 25-30, wherein the “name, birth date, email address” corresponds to tags, Song); 

store the processed data records in a database arrangement as 15structured data records (Col. 8, lines 40-51, Song);
Song disclose all the limitations as stated above. However, Song Doesn’t explicitly disclose analyze data potency scores for data records related to an entity over a sustained period of 
time; obtain at least one factor related to the entity over the sustained period of time, wherein the at least one factor comprises at least one of: valuation of the entity, market trust of the entity, and stock market value of the entity and 15
plot the data potency scores with respect to the at least one factor related to the entity.  On the
hand, Batra disclose analyze data potency scores for data records related to an entity over a 
sustained period of time (Para. 0069, wherein the time intervals corresponds to period of time, 
obtain at least one factor related to the entity over the sustained period of time, as shown in 
Para.0069, wherein the type of data such as email, text, post corresponds to factors, wherein the at least one factor comprises at least one of: valuation of the entity, market trust of the entity, and stock market value of the entity (Para, 0053, wherein the monetary value corresponds to stock market value of the entity)and 1515 
plot data potency scores with respect to the at least one factor related to the entity as shown in Para. 0068, wherein the satisfy, meet, match corresponds to plot based on the level of matching corresponds to plot. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Also claim 13 recites;
A computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored (Col. 25, lines 20-47, Fig. 3B, Song).
Regarding Claims 2, and 8, Song in view of Batra disclose a system wherein the server arrangement determines a parameter score corresponding to each of the one or more parameters, wherein the parameter scores related to the one or more parameters for a data record are compiled to obtain the data potency score for the data 20record (Col. 6, lines 15-57, wherein the similarity score corresponds to one or more parameter, and the entity data record corresponds to data record, Song).
Regarding Claims 3, and 9, Song in view of Batra disclose a system wherein the server arrangement is further operable to: 
determine, using the parameter scores for a data record, at least one parameter in the data record that is to be amplified (Col. 5, wherein the method of determining the alphanumeric tokens of each data record corresponds to determine parameter scores as further described in Col. 5, lines 44-58, Song);25

append the user-input related to the amplification in the data record (Col. 7, lines 40-44, wherein the joining the records corresponds to append, Song); and  21
process the appended data records into a uniform format and store in the database 
arrangement (Col. 7, lines 45-53, wherein the HTM, XML corresponds to uniform format, Song).
	Regarding Claims 4, and 10, Song in view of Batra disclose a system wherein the server arrangement is 
operable to generate a data potency report for each of the data records based on 5the
corresponding data potency scores thereof (Col. 9, lines 54-64, wherein based on the score 
calculated data record is are stored together corresponds to arrangement is operable to generate 
potency score, Song).  
	Regarding Claims 5, and 11, Song in view of Batra disclose a system wherein the server arrangement employs
machine learning algorithms to analyze one or more parameters related to the data records (Col. 
11, lines 33-50, wherein the algorithm disclosed using a computer corresponds to a 
Machine learning algorithm since machine learning algorithm by definition is improving 
automatically though experiences and by the user of data, Song). 
	

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Other arts considered not applied;
	Siddique et al. 20160210602
	Siddique et al. 20130215116
	Murray et al. 20190102438
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 18, 2021